Citation Nr: 0029661	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
bilateral hearing loss disability, currently evaluated as 
noncompensable.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1995 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for a left ear hearing loss disability was denied.

The veteran also appeals a February 1999 rating action 
wherein service connection for a right ear hearing loss 
disability and tinnitus were denied.

The Board notes that the veteran was afforded a hearing 
before a RO hearing officer in July 1999.  During the 
hearing, the issue of entitlement to service connection for 
vertigo, as secondary to his hearing loss disability, was 
raised.  As this issue has not been adjudicated, the matter 
is referred to the RO for further development, as necessary.


FINDING OF FACT

Tinnitus is not shown in service.


CONCLUSION OF LAW

Service connection for tinnitus is denied.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran contends that he has tinnitus, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had tinnitus during 
service; (2) whether he currently has tinnitus; and if so, 
(3) whether his current tinnitus is etiologically related to 
his service.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

The service medical records do not show any complaints, 
treatment, or diagnosis of tinnitus during service.  An April 
1960 medical examination report conducted in conjunction with 
the veteran's separation from service is negative for any 
complaint, treatment, or diagnosis of tinnitus.  On the 
contrary, on an April 1960 report of medical history, when 
asked "have you ever had or have you now" ear, nose, or 
throat trouble, or worn hearing aids, he answered "no."  

The Board must conclude, based on the evidence discussed 
above, that tinnitus is not shown in service.  The only 
evidence the veteran has presented is his own recitation of 
his current symptoms.  At a July 1999 hearing before a RO 
hearing officer, he indicated that he has continuous ringing 
in his ears and those complaints have been noted on 
examination.  However, he has not presented any clinical 
evidence that would link tinnitus to service.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any tinnitus he may currently have to be of no 
probative value.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service or that has not been related to service by clinical 
evidence, the Board must find the claim is denied.

The Board would point out that the veteran is free to submit 
new and material evidence, and reopen his claim for service 
connection, at any time.


ORDER

The veteran's claim of entitlement to service connection for 
tinnitus is denied.


REMAND

In the present case, the veteran was awarded service 
connection for a hearing loss disability by means of a 
February 1968 rating decision, which assigned a 20 percent 
disability rating.  By means of a February 1973 rating 
decision, the disability rating was reduced to 
noncompensable, as the veteran failed to report for an 
examination.  However, neither of the aforementioned rating 
decisions indicate whether the veteran's service connected 
hearing loss was bilateral or unilateral.  During the present 
appeal, the veteran has contended that he was awarded service 
connection for a bilateral hearing loss disability.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board must find that the veteran is service connected for 
a bilateral hearing loss disability.  Accordingly, due 
process concerns necessitate that the case be remanded for 
adjudication of the issue of entitlement to a compensable 
disability evaluation for a bilateral hearing loss 
disability.

Accordingly, the case is REMANDED for the following 
development:

1. The RO should adjudicate the veteran's 
claim for entitlement to a compensable 
rating for a bilateral hearing loss 
disability, taking into consideration the 
entire evidentiary record.  The RO should 
review the claims folder and ensure that 
all of the development action has been 
conducted and completed in full.
 
2.  If the decision remains adverse to 
the appellant, in whole or in part, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board wishes to express its gratitude, in advance, to the 
RO for its timely development of the request actions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 


